Citation Nr: 1514757	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-38 693	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a prior Board determination.

(The issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and schizophrenia, and entitlement to a total disability rating based on individual unemployability (TDIU) will be addressed in a separate Board decision under a separate docket number.)



REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to June 1984 and from May 1985 to June 1988. 

This matter comes before the Board of Veterans' Appeals (Board) as an original action on a motion received in October 2014 in which the Veteran alleges CUE in prior decisions by the Board and rating decision by the Regional Office (RO).

The issues of whether the character of the appellant's discharge from service in June 1984 was a bar to the payment of Department of Veterans Affairs (VA) benefits, and whether the character of the appellant's discharge from service in June 1988 was a bar to the payment of VA benefits, was remanded by the Board in September 2011.  However, upon additional development, the RO in Winston-Salem, North Carolina, determined the Veteran was insane at the time in question and granted the Veteran's appeal.  Since this grant constituted a full grant of the benefits sought on appeal, this claim is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  As such, the Veteran's claims for whether the character of the appellant's discharge from service in June 1984 was a bar to the payment of VA benefits, and whether the character of the appellant's discharge from service in June 1988 was a bar to the payment of VA benefits, will not be addressed below. 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The record does not indicate a final decision has been promulgated by the Board, and therefore, there is no a case or controversy as to the issue of whether there was CUE in any Board decision. 


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of whether there was CUE in a prior Board decision.  38 U.S.C.A. §§ 7105, 7111 (West 2014); 38 C.F.R. §§ 3.105(a), 20.202, 20.204, 20.1400, 20.1404 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014), provides, among other things, for notice and assistance to claimants under certain circumstances.  When the law and not the evidence are dispositive of the claim, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  For these reasons, the Board concludes that no further notification or development of evidence is required.

II. The Merits of the Claim

Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

All final Board decisions are subject to revision on the basis of CUE except for decisions on issues that have been appealed to and decided by a court of competent jurisdiction, and decisions on issues that have been subsequently decided by a court of competent jurisdiction.  See 38 C.F.R. § 20.1400(b). 

A motion for revision of a decision based on CUE must be in writing and must be signed by the moving party or that party's representative.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111(c); 38 C.F.R. § 20.1400(a).  The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates.  Motions that fail to comply with these requirements shall be dismissed without prejudice.  38 C.F.R. § 20.1404(a).

CUE is a very specific and rare kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different, but for the error.  Fugo v. Derwinski, 6 Vet. App. 40, 43 (1993).  In order to find CUE it must be determined (1) that either the facts known at the time were not before the adjudicator or the law then in effect was incorrectly applied, (2) that an error occurred based on the record and the law that existed at the time the decision was made, and (3) that, had the error not been made, the outcome would have been manifestly different.  Grover v. West, 12 Vet. App. 109, 112 (1999) (citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

In the present appeal, subsequent to the RO's October 2014 rating decision, the Veteran submitted several statements alleging CUE.  It is unclear to the Board whether he alleged CUE to a prior Board decision.  Based on a review of the record, the only actions by the Board consists of prior remands regarding the Veteran's claims of whether the character of the appellant's discharge from service in June 1984 and June 1988 was a bar to payment of the Department of Veterans Affairs benefits.  These appeals were subsequently granted and resolved by RO in a December 2014 decision.  

As such, to the extent that the Veteran alleges CUE in to a prior Board decision, there is, in essence, no Board decision on which to find CUE. 38 C.F.R. § 20.1400.

Thus, the Board does not have jurisdiction to review this issue, and it must therefore be dismissed, without prejudice.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The motion to revise a prior Board decision on the basis of CUE is dismissed, without prejudice.




                       ____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



